DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  “beveled edge on located on” appears to be a typographical error. The limitation is read as “beveled edge located on.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-10, and 12-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “piercing means” in Claim 1, line 10 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and it is unclear from the specification how the “piercing means” is meant to be interpreted structurally. For the purpose of Examination, “piercing means” is interpreted as an element having a main member first and second end as recited in the specification Page 3, ll. 24-25. Clarification is respectfully requested. 
Claim limitation “sealing means” in Claim 1, line 11 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “sealing means” function is recited as “seal the device onto the container in the engaged second position” and it is unclear from the specification how the “sealing means” is meant to be interpreted structurally. For the purpose of Examination, “sealing means” is interpreted as “pressing down axially on the device via sealing means to move from a first to a second position” as recited in the specification Page 10, ll. 4-8. Clarification is respectfully requested. 
Claim limitation “biasing means” in Claim 27, line 2 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “biasing means” is unclear from the specification how the “biasing means” is meant to be interpreted structurally. For the purpose of Examination, “biasing means” is interpreted as “spring” as recited in the specification Page 18, ll. 13-16. Clarification is respectfully requested. 
The boundaries of these limitations are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 12, 15-17, 20, 22, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreau (US 2014/0361016).

1: Moreau teaches a reusable dispensing device (dispensing device 1, capable of being reusable) for dispensing contents of a capsule into a container (capable of dispensing capsule/container 50, and dispensing into a container 3 below), the device including: 
a body (body comprising 10, 20 and 30, Figure 1A-1B) having a chamber (chamber between receiving part 22 and lower portion 31) capable of receiving an unclaimed capsule, the body including a first member (first member 30) and a second member (second member 20) in a telescopic configuration (telescopic is interpreted as movable along the longitudinal direction of Figure B, along the 'X' axis, element 20 slidable within 30), 
the second member configured to telescopically slide into the first member; the second member further including an opening to provides access to the chamber (second member 20, opening at the top of 22); 
the second member is telescopically moveable between an unsealed first position (unsealed first position (figure 2B),  in a sealing relationship with 10 [paragraph 0113]) and an engaged second position (second engaged position [0115-0116], when tooth 42 punctures seal 58); 
piercing means (main member first and second end, Page 3, ll. 24-25, member comprising 40a and 40b, first end at 13, second end at the bottom post portion of 40a, proximate 40a) capable of piercing the unclaimed capsule (capsule/container 50); 
sealing means configured to seal the device onto the container in the engaged second position (12a pressing down axially on the device via sealing means to move from a first to a second position); 
the body being configured to sit within an opening of the container in the unsealed first position (sit/situated/rest, element 10, which is a portion of the body has a location within the opening, on top end of the container, see Figure 2B below); and 
wherein telescopic movement of the second member from the unsealed first position to the engaged second position to seal the device onto the container (In telescopic movement along the longitudinal direction 'X' second engaged position [paragraph 0115-0116]) engages the piercing means to pierce the capsule and dispense contents from the capsule into the container (when tooth 42 punctures seal 58, the contents within 50 is dispensed into the container below).

    PNG
    media_image1.png
    663
    492
    media_image1.png
    Greyscale


3: Moreau teaches the claimed invention as discussed above for Claim 1 and Moreau further teaches that the first member and second member are substantially cylindrical, having hollow interior space (first 30 and second member 20 are substantially cylindrical Figure 8 and having interior hollow space for 50).
7: Moreau teaches the claimed invention as discussed above for Claim 1 and Moreau further teaches that the first member further comprises at least one groove channel (channel between threads 31a) extending axially down the first member to guide the second member’s telescopic path within the first member (the channel guides the first and second member, axially downwards when 30 is pressed downwards).

12: Moreau teaches the claimed invention as discussed above for Claim 1 and Moreau further teaches that the second member further includes an aperture (aperture formed at 25, on the opposing back wall at 23) on an opposing back wall to the opening to provide access to the chamber to allow the user to push the capsule out of the chamber (capable of pushing 50 out of the chamber when 30 and 10 are detached).

15: Moreau teaches the claimed invention as discussed above for Claim 1 and Moreau further teaches that the second member includes an upper external lip portion (second member 20, upper lip portion at the top of 22, Figure 1B).

16: Moreau teaches the claimed invention as discussed above for Claim 1 and Moreau further teaches that the second member includes a lower external lip portion (lower exterior portion at 23).

17: Moreau teaches the claimed invention as discussed above for Claim 16 and Moreau further teaches that the second member further comprises at least one protruding arm extending from the lower external lip portion (protruding portion 21, extending from 23, Figure 1A).

20: Moreau teaches the claimed invention as discussed above for Claim 1 and Moreau further teaches that the piercing means comprises a main member having a first end and a second end (member comprising 40a and 40b, first end at 13, second end at the bottom post portion of 40a, proximate 40a).

22: Moreau teaches the claimed invention as discussed above for Claim 20 and Moreau further teaches that the main member includes at least one beveled edge (13 is a beveled edge) on located on the first end to pierce a wall in the capsule.

25: Moreau teaches the claimed invention as discussed above for Claim 1 and Moreau further teaches that the piercing means is configured to pierce two or more walls of the capsule to release the contents in the capsule (capable of piercing two or more claimed walls of the unclaimed capsule, where the unclaimed capsule is not claimed and the piercing member is capable of performing the function of piercing an unclaimed bottom and an unclaimed top wall of the unclaimed capsule and releasing the contents within the capsule).

26: Moreau teaches the claimed invention as discussed above for Claim 1 and Moreau further teaches that the piercing means is configured to pierce a bottom and a top wall of the capsule (the piercing means is capable of piercing two or more claimed walls of the unclaimed capsule, where the unclaimed capsule is not claimed and the piercing member is capable of performing the function of piercing an unclaimed bottom and an unclaimed top wall of the unclaimed capsule and releasing the contents within the capsule)

Allowable Subject Matter
Claims 5-6, 8-10, 13-14, 18-19, 21, 23-24, and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735